DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6, 7, 10-14, 16, and 42 have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tamper detection means” in claim 13 and “fault detection means” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “tamper detection means” and “fault detection means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only disclosure pertaining to a tamper detection means is in paragraphs [0020] and [0035] and no structure capable of performing the claimed function is provided. The only disclosure pertaining to a fault detection means is in paragraphs [0022] and [0038] and no structure capable of performing the claimed function is provided. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claim 42 is rejected by virtue of its dependence on claim 16.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Monks UK Patent No. GB 2 289 096 B.
Regarding claim 1, Monks discloses a trailer anti-theft device including electro-mechanical means (34/70) and a temporary electrical power supply (74) wherein the temporary electrical power supply acts momentarily upon the electro-mechanical device (page 3, lines 30-31), thereby causing it to move into an activated condition (Figure 2), and wherein in its activated condition, it acts upon either on at least one wheel of the trailer, or the tow- hitch, to lock the at least one wheel or tow-hitch, and remains in its activated condition (page 6, lines 9-22) without the need for any external power supply (page 7, lines 12-22), until such time as the electro-mechanical device is activated or re-connected to the temporary electrical power supply, whereby the power supply is able to act momentarily upon the electro-mechanical device, and return said device to its deactivated condition (page 6, line 31 through page 7, line 10), thereby causing the at least one wheel or tow-hitch to become unlocked (Figures 1 and 4).
Monks’ electromechanical device is an electric motor; thus, the reference fails to explicitly disclose the electromechanical means being an electric powered solenoid linear actuator.  The electric motor of Monks causes a threaded element inside a threaded bore to produce linear motion of a slidable block that engages a locking brake cable for the purpose of preventing movement of a wheel.  The electric motor only requires temporary electric power to move the slidable block into and out of locking position.  One with ordinary skill in the art before the effective filing date of the claimed invention would have recognized that an electric powered solenoid linear actuator is capable of producing the same linear movement of the slidable block in a similar configuration.  It would have been obvious to substitute functionally equivalent components since doing so would yield predictable results.
Regarding claim 4, Monks discloses an anti-theft device comprising the anti-theft device of claim 3, including a sender unit (i.e., user operated radio frequency transmitter), a logic control means (72), power connector means (inherent connection between 72 and 74), and a prime mover vehicle (a caravan, trailer, or horse box, inherently requires a prime mover vehicle for towing), wherein either the prime mover vehicle includes the electrical power supply for the anti-theft device, and the power supply is connected to the trailer via the power connector means, or the power supply is installed directly upon the trailer (Figure 4).
Claims 6, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Monks in view of Breed U.S. Patent No. 9,082,237.
Regarding claim 6, Monks discloses an anti-theft device comprising all the features of claim 4 as discussed above, but fails to explicitly disclose wherein the sender unit is capable of remotely sending a signal to the trailer that is received by the logic control means, whereat the signal is checked for authenticity, and once authenticated, the logic control means operates the anti-theft device, causing it to become either activated or deactivated, thereby either locking or unlocking the trailer.
Breed discloses an anti-theft device for a vehicle comprising a sender unit (e.g., smartphone) is capable of remotely sending a signal to the trailer that is received by the logic control means (805), whereat the signal is checked for authenticity, and once authenticated, the logic control means operates the anti-theft device, causing it to become either activated or deactivated, thereby either locking or unlocking the trailer (column 17, lines 56-65).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-theft device of Breed into the device of Monks since doing so would enhance security by ensuring that the user attempting to lock or unlock the trailer is authorized to do so.
Regarding claim 10, Monks discloses an anti-theft device comprising all the features of claim 6 as discussed above, but fails to explicitly disclose wherein the sender unit emits a unique coded signal that is paired with the components of the device that are integrated upon the trailer, so that only specifically paired sender nits are capable of activating or deactivating the device.
Breed discloses an anti-theft device comprising a sender unit that emits a unique coded signal that is paired with the components of a device that are integrated upon a trailer (column 29, lines 8-14), so that only specifically paired sender units are capable of activating or deactivating the device (column 16, lines 13-37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-theft device of Breed into the device of Monks since doing so would enhance security by ensuring that the user attempting to lock or unlock the trailer is authorized to do so.
Regarding claim 11, Monks as modified by Breed discloses an anti-theft device comprising all the features of claim 10 as discussed above.  Breed discloses well-known access control devices and techniques wherein a proximity sensing means that are capable of sensing when a paired sender unit, carried by a person or persons, is moved within a pre-set radius of the trailer, and thereby automatically deactivating the device, or conversely, the proximity sensing means are capable of sensing when a paired sender unit is moved outside a pre-set radius of the trailer, and thereby automatically activating the device (paragraph 62).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate proximity sensing means that are capable of sensing when a paired sender unit, carried by a person or persons, is moved within a pre-set radius of the trailer, and thereby automatically deactivating the device, or conversely, the proximity sensing means are capable of sensing when a paired sender unit is moved outside a pre-set radius of the trailer, and thereby automatically activating the device since doing so would yield predictable results.
Regarding claim 14, Monks discloses an anti-theft device comprising all the features of claim 6 as discussed above, but fails to explicitly disclose wherein the device includes motion detection means that include G-force and motion sensors and a multi- point verification system, and the motion detection means keeps the system deactivated if the motion detection means detects that the towed vehicle is in motion, and wherein the motion detection means are also adapted to detect if a person has connected a prime mover to the towable vehicle and if so detected, an alert is generated that is sent as a text to an authorized person or person, or sounds an alarm, or both.
Breed discloses an anti-theft device wherein a system includes motion detection means that include G-force and motion sensors and a multi-point verification system (column 17, lines 43-53), and the motion detection means keeps the system deactivated if the motion detection means detects that the towed vehicle is in motion, and wherein the motion detection means are also adapted to detect if a person has connected a prime mover to the towable vehicle (i.e., the trailer is being jacked) and if so detected, an alert is generated that is sent as a text to an authorized person or person, or sounds an alarm, or both (column 17, lines 52-55).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-theft device of Breed into the device of Monks since doing so would enhance security by ensuring that the trailer isn’t moved without authorization.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Monks in view of Saylor U.S. Patent No. 10,257,179 (hereinafter Saylor).
Regarding claim 12, Monks discloses an anti-theft device comprising all the features of claim 7 as discussed above, but fails to explicitly disclose wherein when a remote access request is received by the device from a hand-held device the device will generate a unique code and transmit said code to an authorized person as an additional layer of security.
Saylor discloses an anti-theft device wherein when a remote access request is received by a system from a hand-held device (i.e., mobile phone) the system will generate a unique code and transmit said code to an authorized person as an additional layer of security (column 11, line 60 through column 12, line 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-theft device of Saylor into the device of Monks since doing so would enhance security by ensuring that the user attempting to lock or unlock the trailer is authorized to do so.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        October 27, 2022